Citation Nr: 0031209	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
scar from a pilonidal cyst.    

2.  Entitlement to service connection for low back pain with 
tingling, numbness and pain radiating into the legs.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from November 1963 to June 
1971.

The Board notes that the regional office (RO) has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to these current claims.  

In addition, concerning the veteran's increased rating claim 
for his scar due to pilonidal cystectomy, the Board notes 
that there is conflicting evidence of whether the veteran has 
tender and painful scars.  The Board notes that during his 
most recent VA examination in November 1997, the veteran 
complained of frequent episodes of tenderness and irritation 
at the location of his surgical scars from his pilonidal 
cysts.  He also stated that the pain and tenderness in his 
scars makes it difficult to sit for long periods of time.  
However, the examination at that time found evidence of 
erythema or tenderness in the area of the scars.  The 
diagnosis was well-healed surgical scars secondary to 
pilonidal cysts.  More recently, during his February 2000 
Travel Board testimony and in written statements submitted at 
the time of the hearing, the veteran reiterated his 
complaints of tender and painful scars and difficulty sitting 
for extended periods.  Furthermore, a March 2000 letter from 
the veteran's family doctor, James B. Adams, M.D., states 
that the veteran has scarring and discomfort due to the 
surgical procedures related to his pilonidal cysts.  This 
more recent evidence conflicts with the findings from the 
November 1997 VA examination.    

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should set up another VA 
examination for a current objective 
evaluation of whether the veteran has any 
pain, tenderness or limitation of 
function due to his pilonidal cyst scars.  
The claims folder should be made 
available to the examiner.  

2.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  The RO should then readjudicate the 
veteran's claims.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran  and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. The case should thereafter be 
returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); 
see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

- 4 -


